Justice BAER,
concurring.
I agree with the Majority that, in general, the issuance of a judicial opinion does not qualify as a previously unknown “fact” triggering the PCRA’s time-bar exception set forth at 42 Pa.C.S. § 9545(b)(1)(ii).1 I write separately to recognize a possible exception to this rule, where the issuance of a judicial opinion in one’s own case triggers the exception. For example, if a defendant files a PCRA appeal reasonably believing that his counsel is advancing his interests, but then learns from the appellate court in an opinion that counsel’s actions were in fact so ineffective as to constitute abandonment, resulting in a waiver of all claims, then in my view the court’s declaration of abandonment could be a “fact” to which the timeliness exception applies. In short, a defendant may not know that counsel has abandoned him until an appellate court declares it to be so.
Here, however, Watts is not relying on an appellate decision in his own case. Rather, he is relying on this Court’s 2007 opinion in Bennett,2 an unrelated case published long after Watts had learned in 2003 that counsel had abandoned him. As the Majority aptly explains, this distinction is critical. Much like the defendant in Hack-ett,3 who improperly attempted to use his co-defendant Spence’s legal victory as a trigger for the timeliness exception, so too is Watts improperly relying on Bennett’s legal victory as a trigger.
The mere fact that Watts and Bennett raised similar claims is immaterial. As the Majority notes, Watts had the opportunity to “become” Bennett by filing an appeal to this Court raising the same arguments that Bennett did. He failed to do so, however. Instead, he waited for Bennett’s vanguard success in this Court, and then attempted to capitalize on it. Section 9545(b)(l)(ii) is not designed to reward this type of piggyback litigation; instead, it is designed to provide a limited timeliness exception for after-discovered facts in one’s own case. Thus, while I agree that Watts’s current PCRA petition is time-barred, for the reasons set forth above I would not issue a sweeping pronouncement that subsequent decisional law can never *989trigger the “after-discovered fact” exception to the PCRA’s time bar.4
Justice McCAFFERY joins this concurring opinion.

. (b) TIME FOR FILING PETITION.—
(1) Any petition under this subchapter, including a second or subsequent petition, shall be filed within one year of the date the judgment becomes final, unless the petition alleges and the petitioner proves that: [...]
(ii) the facts upon which the claim is predicated were unknown to the petitioner and could not have been ascertained by the exercise of due diligence[J
(2) Any petition invoking an exception provided in paragraph (1) shall be filed within 60 days of the date the claim could have been presented.
42 Pa.C.S. 9545(b)(l)(ii), (2).


. In Commonwealth v. Bennett, 593 Pa. 382, 930 A.2d 1264 (2007), we held that the § 9545(b)(1)(h) exception applied where Bennett learned via a letter from the Superior Court that his PCRA appeal had been dismissed for failure to file a brief, and where Bennett filed a second PCRA petition within 60 days of receiving the letter. We also held that Bennett acted with due diligence in determining the status of his case. In Bennett, the Superior Court’s letter simply reported the facts that had previously occurred: counsel had failed to file a brief, and the appeal had been dismissed as a result. As noted above, however, I can envision a scenario where a judicial opinion not only reports certain undisputed core facts (such as the actions of counsel), but also declares the legal significance of those facts (such as waiver or abandonment).


. Of course, the PCRA recognizes a timeliness exception based on the issuance of certain court decisions. See 42 Pa.C.S. § 9545(b)(l)(iii) (providing a timeliness exception where “the right asserted is a constitutional right that was recognized by the Supreme Court of the United States or the Supreme Court of Pennsylvania after the time period provided in this section and has been held by that court to apply retroactively.”) As the Majority properly notes, that subsection does not apply here because Bennett did not recognize a new constitutional right.
Like the Majority, I note that it would have been best for Watts to have filed his first PCRA petition between August 14, 2003 (when he learned from the Superior Court that his direct appeal had been dismissed) and September 3, 2003 (when the one-year deadline for filing a PCRA petition expired). See Majority Opinion at 985-86. If Watts had filed his PCRA petition within this 20-day window, he would not have faced any of the timeliness hurdles that he faces now. Instead, he filed the petition on October 1, 2003, rendering it facially untimely. This delay was unfortunate, but not absolutely fatal. Watts was forced to take the far more difficult path of invoking § 9545(b)(1)(h) and raising a Bennett-type argument that he exercised due diligence, discovered his abandonment, and filed his petition within 60 days thereof. Unfortunately for Watts, the Superior Court did not presage Bennett and accept this argument. Given that loss in the Superior Court, it was incumbent on Watts to take his Bennett-type argument to this Court, but he failed to do so.


.Commonwealth v. Hackett, 598 Pa. 350, 956 A.2d 978 (2008).